Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, 8, 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 7,633,288) in view of Hong (US 2008/0136436).
5.	Regarding claim 1, Chung teaches A method for performing continuous semiconductor testing during long soak time testing using a chamberless single insertion model (SIM) handler [Figures 1-11, Abstract, a method for performing continuous semiconductor testing is shown], the method comprising: dividing a group of semiconductors having an ambient temperature into a first subgroup having a plurality of portions and a second subgroup having a plurality of Figures 4-11, a group of semiconductors are divided into a first subgroup and a second subgroup]; inserting, by the handler (using chucks), a first portion of the first subgroup into a first test site, and inserting a first portion of a second subgroup into a second test site [Figures 4-11, a first portion of the first subgroup and a first portion of a second subgroup are inserted in first and second test site using handler 100]; changing the temperature of the first portion of the first subgroup and the first portion of a second subgroup prior to testing from ambient temperature to a stabilized designated temperature during a soak time [Figures 4-11, Column 6 lines 33-38 teaches changing temperature during a soak time]; electrically connecting the first portion of the first subgroup to the tester, and electrically disconnecting the first portion of the second subgroup from the tester; testing the first portion of the first subgroup [Figures 4-11, electrically connecting and disconnecting first and second subgroup of the tester is taught]: electrically disconnecting the first portion of the first subgroup from the tester, and electrically connecting the first portion of the second subgroup to the tester [Figures 4-11, electrically connecting and disconnecting first and second subgroup of the tester is taught]; testing the first portion of the second subgroup [Figures 4-11, testing the first portion of the subgroup is taught, see Column 6, lines 37-40] ; electrically disconnecting the first portion of the second subgroup from the tester [Figures 4-11, electrically disconnecting the first portion is taught]; and removing the first portion of the first subgroup from the first test site and the first portion of the second subgroup from the second test site [Figures 4-11, removing/unloading the first and the second subgroup is taught, see unloading step].
Chung does not explicitly teach the handler using chucks.
However, Hong teaches the handler using chucks [Figures 1-3, see chuck 100].


6.	Regarding claim 2, Chung teaches the method.
Chung does not explicitly teach wherein the handler chucks are thermal chucks.
However, Hong teaches wherein the handler chucks are thermal chucks [Figures 1-3, thermal chuck 100 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with thermal chuck which would help cool or heat the DUT during testing.
7.	Regarding claim 3, Chung teaches the method.
Chung does not explicitly teach wherein the changing the temperature of the first portion of the first subgroup and the first portion of the second subgroup prior to testing from the ambient temperature to the designated temperature is conducted by the thermal chucks.
However, Hong teaches wherein the changing the temperature of the first portion of the first subgroup and the first portion of the second subgroup prior to testing from the ambient temperature to the designated temperature is conducted by the thermal chucks [Figures 1-3, thermal chuck 100 is shown to change the temperature of the first portion].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with thermal chuck which would help cool or heat the DUT during testing.

Chung does not explicitly teach further comprising: modulating the designated temperature of the first portion of the first subgroup and the first portion of a second subgroup semiconductor devices by the thermal chucks to maintain the designated temperature during testing of the semiconductor devices.
However, Hong teaches further comprising: modulating the designated temperature of the first portion of the first subgroup and the first portion of a second subgroup semiconductor devices by the thermal chucks to maintain the designated temperature during testing of the semiconductor devices [Figures 1-3, thermal chuck 100 is shown to modulate the designated temperature of the first portion].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with thermal chuck which would help cool or heat the DUT during testing.
9.	Regarding claim 6, Chung teaches further comprising: inserting, by the handler (using chucks), a second portion of the first subgroup into a first test site, and inserting a second portion of a second subgroup into a second test site; and repeating the method until all of the plurality semiconductors have been tested [Figures 4-11, the handler inserts a second portion into a first test site and a second portion into a second test site, this process is repeated until all units have been tested].
Chung does not explicitly teach the handler using chucks.
However, Hong teaches the handler using chucks [Figures 1-3, see chuck 100].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with 
10.	Regarding claim 8, Chung teaches the method.
Chung and Hong does not explicitly teach wherein a long soak time is defined as any soak time that reduces the operating throughput of a handler by more than 20%
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung and Hong to optimize the value of long soak time because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

11.	Regarding claim 11, Chung teaches A method for performing continuous semiconductor testing during long soak time testing using a chamberless asynchronous insertion model (AIM) handler using two manipulators [Figures 1-11, Abstract, a method for performing continuous semiconductor testing is shown], the method comprising: dividing a group of semiconductors having an ambient temperature into a first subgroup having a plurality of portions and a second subgroup having a plurality of portions, the second subgroup being identical to the first subgroup [Figures 4-11, a group of semiconductors are divided into a first subgroup and a second subgroup]; inserting, by the handler (using chucks), a first portion of the first subgroup into a first test site, and inserting a first portion of a second subgroup into a second test site; changing the temperature of the first portion of the first subgroup and the first portion of a second subgroup prior to testing from ambient temperature to a stabilized designated temperature during a soak time [Figures 4-11, a first portion of the first subgroup and a first portion of a second subgroup are inserted in first and second test site using handler 100]; electrically connecting the first portion of the first subgroup to the tester, and electrically disconnecting the first portion of the second subgroup from the tester [Figures 4-11, electrically connecting and disconnecting first and second subgroup of the tester is taught]; testing the first portion of the first subgroup [Figures 4-11, the first portion is tested]; 33WO 2020/014229PCT/US2019/041010 electrically disconnecting the first portion of the first subgroup from the tester and removing the first portion of the first subgroup from the first test site, while electrically connecting the first portion of the second subgroup to the testing the first portion of the second subgroup [Figures 4-11, electrically connecting and disconnecting first and second subgroup of the tester is taught]; electrically disconnecting the first portion of the second subgroup from the tester [Figures 4-11, the first portion is disconnected from the tester]; and removing the first portion of the second subgroup from the second test site [Figures 4-11, the first portion is removed/unloaded from the test site].
Chung does not explicitly teach the handler using chucks.
However, Hong teaches the handler using chucks [Figures 1-3, see chuck 100].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with chucks which would help transport the DUT effectively and also help hold the DUT during testing if necessary.
12.	Regarding claim 12, Chung teaches the method.
Chung does not explicitly teach wherein the handler chucks are thermal chucks; and wherein the changing of the temperature of the first portion of the first subgroup and the first portion of the second subgroup prior to testing from the ambient temperature to the designated temperature was conducted by the thermal chucks.
Figures 1-3, thermal chuck 100 is shown to modulate the designated temperature of the first portion].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with thermal chuck which would help cool or heat the DUT during testing.
13.	Regarding claim 13, Chung teaches the method.
Chung does not explicitly teach further comprising: modulating the designated temperature of the first portion of the first subgroup and the designated temperature first portion of the second subgroup of the semiconductor devices by the thermal chucks to maintain the designated temperature during testing of the semiconductor devices.
However, Hong teaches further comprising: modulating the designated temperature of the first portion of the first subgroup and the designated temperature first portion of the second subgroup of the semiconductor devices by the thermal chucks to maintain the designated temperature during testing of the semiconductor devices [Figures 1-3, thermal chuck 100 is shown to modulate the designated temperature of the first portion].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with thermal chuck which would help cool or heat the DUT during testing.
14.	Regarding claim 15, Chung teaches further comprising: inserting, by the handler (using chucks), a second portion of the first subgroup into a first test site, and inserting a second portion Figures 4-11, the handler inserts a second portion into a first test site and a second portion into a second test site, this process is repeated until all units have been tested].
Chung does not explicitly teach the handler using chucks.
However, Hong teaches the handler using chucks [Figures 1-3, see chuck 100].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung with Hong. Doing so would allow Chung to comprise a handler with chucks which would help transport the DUT effectively and also help hold the DUT during testing if necessary.
15.	Regarding claim 19, Chung teaches the method.
Chung and Hong does not explicitly teach wherein a long soak time is defined as any soak time that reduces the operating throughput of a handler by more than 20%
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Chung and Hong to optimize the value of long soak time because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

Allowable Subject Matter
16.	Claims 5, 7, 9-10, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	Claim 7 states “The method according to claim 6, wherein the method for performing continuous semiconductor testing during long soak time testing using a single insertion model (SIM) handler that divides a group of semiconductors having an ambient temperature into a first subgroup having a plurality of portions and a second subgroup having a plurality of portions masks 50% of the overall Soak Time and 50 % of the overall mechanical Index Time.”
19.	Claim 9 states “The method according to claim 1, wherein the first subgroup and the second subgroups have identical pin mappings and identical TDR calibration data.”
20.	Claim 10 states “The method according to claim 1, wherein the testing of subgroups at the first testing site and second testing site is performed through a multiplexing scheme, with trace length matching for all pairs of multiplexed signals.”
21.	Claim 14 states “The method according to claim 13, wherein the modulating the designated temperature includes measuring temperature of a subgroup undergoing testing and providing for a feedback control system to compensate for self-heating of the subgroup undergoing testing.”
16.	Claim 16 states “The method according to claim 15, wherein the method for performing continuous semiconductor testing during long soak time testing using an AIM model handler partially masks the overall Soak Time and the Index Time when the Test Time is less than the sum of the Soak Time and the Index Time.”
17.	Claim 17 states “The method according to claim 15, wherein the method for performing continuous semiconductor testing during long soak time testing using an AIM model handler 
18.	Claim 18 states “The method according to claim 15, wherein the method for performing continuous semiconductor testing during long soak time testing using an AIM model handler fully masks the overall Soak Time and the overall mechanical Index Time when the Test Time is greater than the sum of the Soak Time and the Index Time, and introduces Wait Times into the method.”
19.	Claim 20 states “The method according to claim 11, wherein the testing of subgroups at the first testing site and second testing site is performed through a multiplexing scheme, with trace length matching for all pairs of multiplexed signals.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NEEL D SHAH/Primary Examiner, Art Unit 2868